FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MARIA DOLORES REYNOSO-                    
CISNEROS,
                                                  No. 05-71803
                      Petitioner,
              v.                                  Agency No.
                                                  A92-554-471
ALBERTO R. GONZALES, Attorney
                                                    OPINION
General,
                     Respondent.
                                          
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                   Submitted May 16, 2007*

                        Filed June 7, 2007

       Before: Harry Pregerson, Stephen Reinhardt, and
             A. Wallace Tashima, Circuit Judges.

                       Per Curiam Opinion




  *The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                                6945
                REYNOSO-CISNEROS v. GONZALES               6947
                         COUNSEL

Murray D. Hilts, Esq., Law Offices of Murray Hilts, San
Diego, California, for the petitioner.

Ronald E. LeFevre, Chief Counsel, Office of the District
Counsel, San Francisco, California; Marion E. Guyton, Esq.,
U.S. Department of Justice, Washington, DC, for the respon-
dent.


                          OPINION

PER CURIAM:

   Maria Dolores Reynoso-Cisneros, a native and citizen of
Mexico, petitions for review of the Board of Immigration
Appeals’ (“BIA”) order denying her motion to reopen exclu-
sion proceedings. We have jurisdiction under 8 U.S.C.
§ 1252. We review questions of law, including an agency’s
determination of its own jurisdiction, de novo. See Nuru v.
Gonzales, 404 F.3d 1207, 1215 (9th Cir. 2005). We grant the
petition for review and remand.

   [1] This case is governed by our recent decision in Lin v.
Gonzales, 473 F.3d 979 (9th Cir. 2007). Lin was deported
from the United States, re-entered unlawfully, and filed a
motion to reopen his proceedings with an immigration judge
(“IJ”). Id. at 980. The IJ denied the motion under 8 C.F.R.
§ 1003.23(b)(1), which states “[a] motion to reopen or to
reconsider shall not be made by or on behalf of a person who
is the subject of removal, deportation, or exclusion proceed-
ings subsequent to his or her departure from the United
States.” Id. We held that the regulation did not preclude juris-
diction over motions to reopen filed by petitioners, like Lin,
who had been lawfully removed after the completion of immi-
gration proceedings, and only barred motions filed by an
6948            REYNOSO-CISNEROS v. GONZALES
individual “who departs the United States while he or she is
the subject of removal . . . proceedings.” Id. at 982 (internal
citation omitted) (emphasis in original).

   [2] Here, Reynoso-Cisneros was placed in exclusion pro-
ceedings and deported. She then re-entered and filed a motion
to reopen with the BIA, claiming that a change in law now
made her eligible for a waiver of inadmissibility under former
section 212 of the Immigration and Naturalization Act. The
BIA denied Reynoso-Cisneros’ motion solely on the ground
that it lacked jurisdiction under 8 C.F.R. § 1003.2(d), which
states “[a] motion to reopen or a motion to reconsider shall
not be made by or on behalf of a person who is the subject
of exclusion, deportation, or removal proceedings subsequent
to his or her departure from the United States.” The regulation
at issue in Lin applies to motions to reopen filed with an IJ,
whereas the regulation at issue here applies to motions to
reopen filed with the BIA. The language of the two regula-
tions is, in all material respects, identical.

   [3] Reynoso-Cisneros, like Lin, filed her motion to reopen
after she departed the United States under an exclusion order
and, thus, after the completion of immigration proceedings.
Because the BIA erred in concluding it lacked jurisdiction
over Reynoso-Cisneros’ motion to reopen, we remand for the
BIA to consider the motion on the merits. See INS v. Ventura,
537 U.S. 12, 16-18 (2006) (per curiam).

  PETITION FOR REVIEW GRANTED; REMANDED.